COLEMAN, J.
The defendant requested the -court to give two charges to the jury, both of which are set out in the statement of facts, the refusal of which constitute the errors assigned. Conceding .that the difference between the first charge requested and refused and the principle of law as stated in the case of Grimes v. The State, 63 Ala. 166 to be merely clerical, there was no error in refusing it. No charge should be given when its application involves the assumption as true, of a material fact which is disputed; nor should a charge be given which devolves upon the jury the determination of a legal question; nor when under the circumstances, it is calculated to mislead the jury ; nor when it is abstract. The more modern and better rule is, that although a witness may be impeached by proof of contradictory statement, to leave it with the jury to say, how far such impeaching testimony, shall affect the credibility of the witness. To instruct the jury that such evidence should “weigh heavily” against the witness, invades their province, and violates the better rule.— Grimes v. The State, supra; Childs v. The State, 76 Ala. 93.
The second charge requested, evinces a misconception of the weight to be given to proof of good character. If, after weighing all the evidence which must include also the .evidence of good character, the jury have no reasonable doubt of the guilt of the defendant, it can not be, that good character, may still generate a reasonable doubt.
We can well conceive how proof of good cliaracter may be sufficient to generate a doubt under some circumstances where, in the absence of such proof, a jury might be satisfied from the other proof in the case of tire defendant’s guilt, but that is a very different proposition from the one asserted in the charge. Whenever a jury weighs and considers the evidence of good character with the other facts in the case, and upon the whole evidence, is satisfied of the defendant’s guilt beyond a reasonable doubt, it is their duty to convict, and any charge, calculated to lead them from this conclusion, is properly refused.
Affirmed.